Citation Nr: 1211659	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  06-03 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.
 
2.  Entitlement to service connection for impingement of a nerve, to include pain in the right arm, shoulder, elbow, and chest, also claimed as thoracic outlet syndrome and bone abnormality of the shoulder blade. 

3.  Entitlement to service connection for dislocation of the right elbow. 

4.  Entitlement to service connection for chronic fatigue syndrome. 

5.  Entitlement to service connection for a cervical spine disorder. 

6.  Entitlement to service connection for chostochondritis. 

7.  Entitlement to an initial rating in excess of 20 percent disabling for varicose veins of the right lower extremity, post-phlebitic syndrome. 

8.  Entitlement to an initial rating in excess of 10 percent disabling for status post ulnar nerve entrapment of the right wrist. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to February 1983 and from January 1987 to January 1992. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2004 and September 2006 rating decisions.  In the October 2004 rating decision, the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania, denied service connection for dysthymic disorder claimed as memory loss due to exposure to mercury and bilateral hearing loss.  

In a January 2006 rating decision, the RO in New York, New York granted service connection for left ear hearing loss, representing a full grant of the benefit sought with respect to this claim.  In the September 2006 rating decision, the RO in New York, New York, in pertinent part, denied service connection for impingement of the nerve, to include pain in the right arm, shoulder, elbow, and chest, also claimed as thoracic outlet syndrome and bone abnormality of the shoulder blade, dislocation of the right elbow, chronic fatigue syndrome, a cervical spine disorder, and costochondritis, and granted service connection and assigned initial noncompensable (0 percent) ratings for varicose veins of the right lower extremity and status post ulnar nerve entrapment of the right wrist, effective February 7, 2005 and August 30, 2005, respectively. 

In April 2010, the Board issue a decision that denied service connection for the memory loss due to exposure to mercury and remanded the remaining issues to the RO for further development.

In a September 2011 post remand rating, the RO granted an initial 20 percent rating for the right leg varicose veins and an initial 10 percent rating for the status post ulnar nerve entrapment of the right wrist. 

The Board also referred an issue of service connection for a right leg scar that had been raised by the record, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  It does not appear that the AOJ has addressed this matter and it is again referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately the Board finds it is necessary to remand this entire appellate matter for further adjudication.  The RO has failed to fully satisfy the duty to assist and remand directives ordered by the Board in its April 2010 remand.  The representative in a December 2011 brief specifically argued the RO did not initiate action to obtain medical releases as directed by the remand.  A review of the record does show that the RO via the AMC did send the Veteran a VCAA notice letter in April 2010 duty to assist letter specifically requesting the Veteran fill out releases for medical evidence, to include that specified by the remand.  There is also a signed release of medical records for the Adirondack Medical Center with further action taken upon this as evidenced by the RO sending a June 2010 letter to this facility.  Some records have been obtained from that facility.  However the Veteran submitted another release of medical evidence in October 2011 after the most recent supplemental statement of the case of September 2011, which has not been acted on by the RO.  This references treatment by the Stratton VA medical center in Albany, New York, the VA clinic in Malone, New York, and the Alice Hyde Medical Center in Malone New York.  While the Veteran references treatment for the right elbow and bilateral legs, the Board finds that such records in the VA's constructive possession could be potentially pertinent to all the matters on appeal.  At the present, the most recent records from the VA are from 2005.  The release indicates that she has ongoing VA treatment to the current time.  The Board also notes that the VA examination conducted in July 2010 referenced review of the VA records in the electronic folder located at the Stratton VA medical center; a review of the electronic folder accessible to the Board discloses no such records.  
Thus remand is clearly necessary to ensure that VA records are obtained and available for review.

Additionally, the Board notes that the remand specifically directed the RO to obtain translation by a certified audiological specialist of an untranslated April 2004 audiology opinion that shows a graphical display of audiogram test results, however such action was not undertaken.  The RO was also directed to review and produce a supplemental statement of the case (SSOC) that considered a June 2006 VA examination that had not been previously reviewed.  While this has been done, the Board finds that given the need to again obtain an interpretation of the untranslated opinion, and the amount of time that has passed since the last examination, the Veteran should again be given an examination to ascertain whether she has a current right ear hearing loss disability that is related to service.  She is noted to be service connected for a left ear hearing loss and tinnitus.  At the time of the June 2006 examination, there was not a current hearing loss disability shown in the right ear.  Reexamination will determine whether she currently has a hearing loss in her right ear, and if so, whether it is related to the acoustic trauma in service, for which her left ear hearing loss is service connected.  

The Board   further notes that attempts to obtain records from the Naval Health Clinic in North Charleston South Carolina concerning a motor vehicle accident the Veteran was in on the way to work there have so far been unfruitful.  However the Board notes that the search was done under her married name, not her maiden name, which she was apparently using at the time.  Thus another attempt should be made to obtain such records using her maiden name.

The prior remand also requested that the Veteran be given an examination to address the nature and etiology of all disorders other than the right ear hearing loss, for which service connection is being claimed.  This was to include review of records dated around February 2006 from a private neurologist, Dr. E.M., pertinent to the claimed disorders.  While such examination was conducted, it does not clearly address such records from February 2006 by this doctor.  Furthermore the Board finds that an addendum to such examination is indicated to include review of any additional records to be obtained from this remand.  

The Board further notes that the RO in its SSOC of September 2011 erroneously adjudicates the right ear hearing loss claim as a new and material claim, when in fact it should be adjudicated on a denovo basis, as there is not a prior final decision in this issue.  On remand this should be done.

Finally, the Board finds that given the need to obtain additional evidence, the Veteran should again be given VA examinations to ascertain the current severity of her already service connected disabilities.  In regards to the remaining disabilities (other than the left ear hearing loss) for which service connection is being claimed, as discussed above, an addendum should be drafted following review of any additional evidence.  If further examination is needed for any issue, one should be conducted. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should again contact the relevant service department, to include contacting the Charleston Naval Hospital directly, to obtain any service treatment records regarding emergency room treatment in August 1980.  The facility contacted should be requested to locate the records using the Veteran's aka name (maiden name) as well as her current married name.  If no records are available, that fact should be documented, in writing, in the record, and the Veteran should be provided notice of that fact. 

2.  The AMC/RO should request that the Veteran identify the names, addresses, and dates of treatment for all medical care providers, VA and non-VA, inpatient and outpatient, who may possess additional records showing treatment for her claimed disorders on appeal.  The Veteran should provide all necessary written releases for these records.  In regards to the records for which releases have been executed, to include Adirondack Medical Center, the Stratton VA medical center in Albany, New York, the VA clinic in Malone, New York, and the Alice Hyde Medical Center in Malone New York, the RO must take further action to obtain records from these facilities.  If any of the identified records cannot be obtained, the AOJ should notify the Veteran of such and describe the efforts used in requesting these records.  

3.  After completion of item #1-2, the AMC/RO should schedule the Veteran for a VA examination to determine the nature and etiology of her claimed right ear hearing loss.  The examiner should perform any tests or studies deemed necessary for accurate assessments, to include audiology testing recording speech discrimination (Maryland CNC) and the puretone threshold average, from the sum of the puretone thresholds at 500, 1000, 2000, 3000, and 4000 Hertz.  The examiner should review the claims folder, to include the history of noise exposure in service (conceded by the VA in its granting of service connection for tinnitus and left ear hearing loss).  The examiner is also requested to provide an interpretation of the uninterpreted audiology record from April 2004.  The results of this audiology testing must be included in the examination report.  The claims file must be made available to, and be reviewed by, the examiner in connection with the examination, and the report should so indicate.  The examiner should address at least as likely as not (50 percent or greater probability) that the Veteran has any current right ear hearing loss that causally or etiologically related to her military service, specifically the noise exposure conceded to have taken place in service.  The examiner should clearly outline the rationale and discuss the medical principles involved for any opinion expressed.  

4.  After completion of item #1-2, the AMC/RO should return the claims file to the examiner(s) who addressed the etiology of any disabilities involving the right shoulder, right elbow, chronic fatigue syndrome, the cervical spine, and costochondritis to obtain an addendum opinion.  The claims folder, to include any additional records obtained pursuant to this remand, must be made available to the physician for review of the case.  The examiner should again specifically consider and address the in-service complaints and findings pertinent to each of these claims, and the February 2006 record of treatment from Dr. E.M, as well as additional records obtained.  A notation to the effect that this record review took place should be included in the report of the physician. 

Following review of the record, the examiner should provide an addendum opinion as to whether there is any current disability or disabilities, identified as involving the right shoulder, right elbow, chronic fatigue syndrome, a cervical spine disorder, and costochondritis.  The examiner should opine whether it is/are at least as likely as not (50 percent or greater probability) that any such disability/disabilities identified was/were incurred or aggravated as a result of active service.  The examiner should review the claims file prior to the evaluation.  A notation to the effect that this record review took place should be included in the report of the examiner.  If further examination of the Veteran is deemed necessary to answer any of these questions, such should be conducted.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report. 

5.  After all available records and/or responses from each contacted entity are associated with the claims file; the Veteran should be scheduled for a VA arteries, veins, and miscellaneous examination, to evaluate the current severity of her varicose veins of the right lower extremity, at a VA medical facility.  All indicated tests and studies are to be performed, and a comprehensive history is to be obtained.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician.  The examiner should set forth all examination findings, along with a complete rationale for any conclusions reached.  

6.  The Veteran should be scheduled for a VA peripheral nerves examination, to evaluate the current severity of her status post ulnar nerve entrapment of the right wrist, at a VA medical facility. All indicated tests and studies are to be performed, and a comprehensive history is to be obtained.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician.  The examiner should set forth all examination findings, along with a complete rationale for any conclusions reached.  The examiner should specifically comment as to whether the service-connected disability approximates mild, moderate, or severe incomplete paralysis.  The examiner should comment as to whether it is possible to distinguish the symptoms and effects of the service-connected right wrist disability, from those attributable to any other diagnosed disability, to include any disabilities of the right shoulder, right elbow, and/or the cervical spine.  If it is not medically possible to do so, the examiner should clearly so state, indicating that the above-noted findings are indicative of the Veteran's overall impairment associated with her service-connected right wrist disability. 

7.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder. The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on her claim. 

8.  After undertaking any other development deemed essential in addition to that specified above, the AMC/RO should re-adjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent.  The adjudication of the right ear hearing loss claim must be done on a denovo basis rather than a new and material basis.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board for further appellate consideration.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may result in adverse consequences.  38 C.F.R. § 3.655 (2011).
	
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


